DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea of mental processes for generating data related to a vehicle drum brake. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed towards equations for detecting bearing forces and calculating torques relating to the brake component. Mere Instructions to generate data using sensing and computing components cannot provide an inventive concept.
	Claims 1 and 10, respectively recite, a device and method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force.
	The applicant is broadly claiming the concept performed is merely done by a generic calculating component to determine a brake operating component of a vehicle drum brake. The judicial exception is not integrated into a practical application. In particular, the independent claim recites the invention to calculate and determine brake data. Accordingly, these additional 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of implementing a calculating and sensing component to determine brake data. Mere instructions to apply an exception using a generic hardware component, such as a processor, cannot provide an inventive concept. Thus, the claim is not patent eligible.
	Claims 2-10 and 12-20 recite a device and method for sensing further drum brake forces and determining brake torques relating to a vehicle drum brake at various points of the drum brake assembly. These claims when given broadest reasonable interpretation are merely part of a mental process, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2-10 and 12-20 are directed to a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al. D.E. Patent No. 102005021719 (“Ulrich”)
	Regarding claim 1 as best understood, Ulrich discloses a method for ascertaining an operating variable of a drum brake, the method comprising: recording at least one bearing force of a brake shoe of the drum brake by a sensor, and calculating the operating variable based on the bearing force (see at least [¶ 0018] The at least one wheel brake can be formed both by a drum brake and by a disc brake. [¶ 0021] Finally, it is provided that a plurality of bearing points of an actuator and/or braking element and/or one or more bearing points of a plurality of actuators and/or braking elements is assigned a sensor for detecting the forces acting on the respective bearing point and all sensors with the control - And control unit are connected, from the sum of the individual forces, the actually acting braking force of the vehicle can be determined and in evaluating the braking force, a control signal for the / the actuator / s can be created.)

	Regarding claim 2 as best understood, Ulrich discloses the method as claimed in claim 1, wherein the operating variable is a braking torque (MBr) while the drum of the drum brake is rotating (see at least [¶ 0007] For example, if you want to implement a traction aid that causes the brakes to be released automatically as soon as the drive train transmits enough torque to hold the vehicle in its position, this high braking force or the ignorance of what force is actually required to move the vehicle in to hold his position.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 2, and further in view of Harries et al. U.S. Patent No. 5,236,251 (“Harries”) and Shiozawa et al. U.S. Pub. No. 2013/0231838 (“Shiozawa”).
Regarding claim 3 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to explicitly disclose measuring the bearing force at a leading brake shoe.
However, Harries teaches wherein the bearing force (Fauf) is measured at a leading brake shoe of the drum brake, and (see at least [col. 5, line 19-18] Consequently if a proportioning valve controls flow of fluid from cylinder 13 to cylinder 12 in the manner described with reference to FIGS. 1 and 2, the effect of the delay in response of the leading shoe to decrease with master cylinder pressure on the overall performance of the brake, is diminished. AND [col. 6, line 4-15] An alternative method of overcoming the problem of brake drum deflection when using a brake actuator with differential area cylinders, would be to apply brake pressure directly to the larger diameter cylinder controlling the trailing shoe, while applying brake pressure to the smaller diameter cylinder controlling the leading shoe through a compensating limit valve. With this arrangement while the limit valve will cut off the smaller diameter cylinder at a predetermined brake pressure, distortion of the brake drum will cause the pressure in the smaller diameter cylinder to increase at the required reduced rate.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Harries teaches measuring the bearing force at a leading brake shoe.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Harries by measuring the bearing force at a leading brake shoe. Doing so allows for specifically recording a bearing force at a specific location on the brake for vehicle assessment. 
Furthermore, Shiozawa teaches wherein the braking torque (MBr) is calculated by multiplying the bearing force (Fauf) by a predetermined factor (m2) (see at least [¶ 0185] That is, the driving braking force standard vehicle body vibration x (up-and-down bounce quantity fZv, up-and-down bounce speed dfZv, pitch angle f.theta.p, pitch angular velocity df.theta.p) is multiplied by the regulator gain Kr indicated by key "38" in FIG. 11, and the linear sum of the product values obtained as the results is taken as the driving braking torque correction quantity .DELTA.Td.) 
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Shiozawa by calculating the braking torque by multiplying the bearing force by a predetermined factor. Doing so allows for calculating the braking torque of the bearing force and determining vehicle maintenance information.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 2, and further in view of Harries et al. U.S. Patent No. 5,236,251 (“Harries”) and Mathieu et al. U.S. Patent No. 10,071,715 (“Mathieu”).
Regarding claim 4 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to explicitly disclose wherein the bearing force is measured at a leading brake shoe of the drum brake, wherein a further bearing force is measured at a trailing brake shoe of the drum brake.
However, Harries teaches wherein the bearing force (Fauf) is measured at a leading brake shoe of the drum brake, wherein a further bearing force (Fabi) is measured at a trailing brake shoe of the drum brake, and (see at least [col. 5, line 19-18] Consequently if a proportioning valve controls flow of fluid from cylinder 13 to cylinder 12 in the manner described with reference to FIGS. 1 and 2, the effect of the delay in response of the leading shoe to decrease with master cylinder pressure on the overall performance of the brake, is diminished. AND [col. 6, line 4-15] An alternative method of overcoming the problem of brake drum deflection when using a brake actuator with differential area cylinders, would be to apply brake pressure directly to the larger diameter cylinder controlling the trailing shoe, while applying brake pressure to the smaller diameter cylinder controlling the leading shoe through a compensating limit valve. With this arrangement while the limit valve will cut off the smaller diameter cylinder at a predetermined brake pressure, distortion of the brake drum will cause the pressure in the smaller diameter cylinder to increase at the required reduced rate.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Harries teaches the bearing force is measured at a leading brake shoe of the drum brake, wherein a further bearing force is measured at a trailing brake shoe of the drum brake.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Harries by measuring the bearing force at a leading brake shoe of the drum brake, wherein a further bearing force is measured at a trailing brake shoe of the drum brake. Doing so allows for specifically recording a bearing force at a specific location on the brake for vehicle assessment.
Furthermore, Mathieu teaches wherein the braking torque (MBr) is calculated based on the bearing force (Fauf) and the further bearing force (Fabi) (see at least [col. 14, line 22-29] The braking torque may also be detected based on the load applied to the Strut 210. In this case, however, a magnitude corresponding to the braking torque produced by one of the two shoes is detected. Therefore, it is necessary to take into consideration the braking torque produced by the other shoe in determining a braking torque produced by the electric drum brake 32.) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Harries wherein the braking torque is calculated based on the bearing force and the further bearing force. Doing so allows for calculating the braking torque of the bearing force and determining vehicle maintenance information.

Regarding claim 5 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to explicitly disclose wherein the braking torque is calculated as a difference between the bearing force and the further bearing force, wherein the difference is multiplied by a predetermined factor.
However, Mathieu teaches wherein the braking torque (MBr) is calculated as a difference between the bearing force (Fauf) and the further bearing force (Fabi), wherein the difference is multiplied by a predetermined factor (mi) (see at least [col. 14, line 22-29] The braking torque may also be detected based on the load applied to the Strut 210. In this case, however, a magnitude corresponding to the braking torque produced by one of the two shoes is detected. Therefore, it is necessary to take into consideration the braking torque produced by the other shoe in determining a braking torque produced by the electric drum brake 32.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Mathieu wherein the braking torque is calculated as a difference between the bearing force and the further bearing force, wherein the difference is multiplied by a predetermined factor. Doing so allows for calculating the final braking torque based on the difference of two bearing forces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1, and further in view of Doell et al. U.S. Patent No. 6,216,832 (“Doell”).
Regarding claim 6 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to explicitly disclose wherein the operating parameter is an application force while the drum of the drum brake is not rotating.
However, Doell teaches the method as claimed in claim 1, wherein the operating parameter is an application force (Fsp) while the drum of the drum brake is not rotating (see at least [claim 1] An integral block for non-driven and non-steerable wheels of a vehicle, comprising a brake drum, a wheel hub, an anti-friction bearing, an axle journal, a separate thin-walled mud plate, and an assembly base for non-rotating components of a drum brake inclusive of brake shoes, brake cylinders, brake pistons and parts for connecting the brake shoes, the assembly base being formed as a carrier plate having an integrally formed stop for circumferentially supporting the brake shoes, wherein the separate mud plate is secured by rivet journals integrally molded to the carrier plate, the carrier plate being integrally formed with the axle journal.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Doell teaches wherein the operating parameter is an application force while the drum of the drum brake is not rotating.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Doell wherein the operating parameter is an application force while the drum of the drum brake is not rotating. Doing so allows for calculating the operating parameter while the drum is not rotating. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of  Doell as applied to claim 6, and further in view of Isono et al. U.S. Patent No. 2002/0084693 (“Isono”).
Regarding claim 7 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to 
However, Isono teaches the method as claimed in claim 6, wherein the application force (Fsp) is calculated by multiplying the bearing force (Fauf) by a predetermined factor (m3) (see at least [¶ 0361] The fluid pressure PM in the master cylinder 10 corresponds to the operating force of the brake pedal 34, while the desired value of the fluid pressure PB in the control-pressure chamber 120 is equal to the operating force multiplied by a predetermined boosting ratio. Therefore, the fluid pressures PM and PB satisfy an equation PB=k.multidot.PM.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Isono teaches wherein the application force is calculated by multiplying the bearing force by a predetermined factor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Isono wherein the application force is calculated by multiplying the bearing force by a predetermined factor. Doing so allows to further calculate the drum brake operating parameter and analyzing vehicle brake health.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1, and further in view of KAESTNER et al. U.S. Pub. No. 2012/0073922 (“KAESTNER”).
Regarding claim 8 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the 
However, KAESTNER teaches the method as claimed in claim 1, wherein an electromechanical drum brake is used as the drum brake (see at least [¶ 0023] The DIH brake includes, in addition to hydraulic disc brake 8 having a brake disc 20 and brake shoes 21, which may operate according to the floating caliper principle, for example, electromechanical drum brake 9. Electromechanical drum brake 9 includes brake shoes 22, which are operated using an electrical drive 23. Brake shoes 22 interact with the friction surface of a brake drum 24, which is connected as a modular unit to brake disc 20. Electromechanical drum brake 9 may also be used as an automatic parking brake or an emergency brake.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. KAESTNER teaches wherein an electromechanical drum brake is used as the drum brake.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of KAESTNER wherein an electromechanical drum brake is used as the drum brake. Doing so allows to further calculate the drum brake operating parameter for an electromechanical drum brake and determine vehicle brake health.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1, and further in view of Hofmann et al. U.S. Pub. No. 2003/0145651 (“Hofmann”).
Regarding claim 9 as best understood, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Ulrich fails to explicitly disclose wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe.
However, Hofmann teaches the method as claimed in claim 1, wherein the bearing force (Fauf) is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force (Fabi) is measured at a further supporting bearing of the further brake shoe (see at least [Abstract] For this purpose, first sensors are arranged on the stationary part of the wheel bearing in order to measure the forces acting in the wheel bearing. In addition, the currently acting braking forces are continuously determined by means of the second sensors, which are arranged on support members 6 for the disk-brake caliper. During unbraked travel, conclusions can be drawn directly on the forces acting between the road and the tire from the measurement results from the first sensors. During braking, the support forces of the brake disk are calculated from the measured forces in the wheel bearing in order to arrive at the currently acting forces between the road and the tire.)
Thus, Ulrich discloses the method for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Hofmann teaches wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Hofmann.
Regarding claim 10 as best understood, Ulrich discloses a drum brake assembly comprising:
at least one brake shoe, (see at least [¶ 0025] Accordingly, shows 1 schematically a vehicle brake system with a known wheel brake 1 in the form of a drum brake, in this case a so-called duplex brake, which two brake elements 2 with brake shoes, each with a brake pad 3 are occupied.)
at least one force sensor on the supporting bearing for measuring a bearing force produced in the supporting bearing by the brake shoe, and (see at least [¶ 0018] The at least one wheel brake can be formed both by a drum brake and by a disc brake. [¶ 0021] Finally, it is provided that a plurality of bearing points of an actuator and/or braking element and/or one or more bearing points of a plurality of actuators and/or braking elements is assigned a sensor for detecting the forces acting on the respective bearing point and all sensors with the control…
an analysis unit, which is configured to execute a method including recording at least one bearing force of a brake shoe of the drum brake by a sensor, and calculating the operating variable based on the bearing force (see at least [¶ 0021] And control unit are connected, from the sum of the individual forces, the actually acting braking force of the vehicle can be determined and in evaluating the braking force, a control signal for the / the actuator / s can be created.) 
Ulrich fails to explicitly disclose wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe. However, Hofmann teaches the brake assembly to include at least one supporting bearing, (see at least [Abstract] For this purpose, first sensors are arranged on the stationary part of the wheel bearing in order to measure the forces acting in the wheel bearing. In addition, the currently acting braking forces are continuously determined by means of the second sensors, which are arranged on support members 6 for the disk-brake caliper. During unbraked travel, conclusions can be drawn directly on the forces acting between the road and the tire from the measurement results from the first sensors. During braking, the support forces of the brake disk are calculated from the measured forces in the wheel bearing in order to arrive at the currently acting forces between the road and the tire.)
Thus, Ulrich discloses the assembly for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Hofmann teaches wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Hofmann as applied to claim 10, and further in view of Harries and Mathieu.
Regarding claim 11 as best understood, Ulrich discloses the drum brake assembly as claimed in claim 10, further comprising:
at least one further force sensor on the further supporting bearing for measuring a further bearing force produced in the further supporting bearing by the further brake shoe; (see at least [¶ 0018] The at least one wheel brake can be formed both by a drum brake and by a disc brake. [¶ 0021] Finally, it is provided that a plurality of bearing points of an actuator and/or braking element and/or one or more bearing points of a plurality of actuators and/or braking elements is assigned a sensor for detecting the forces acting on the respective bearing point and all sensors with the control…)
wherein the operating variable is a braking torque (MBr) while the drum of the drum brake is rotating; and (see at least [¶ 0007] For example, if you want to implement a traction aid that causes the brakes to be released automatically as soon as the drive train transmits enough torque to hold the vehicle in its position, this high braking force or the ignorance of what force is actually required to move the vehicle in to hold his position.) 
Ulrich fails to explicitly disclose wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe. However, Hofmann teaches at least one further supporting bearing; (see at least [Abstract] For this purpose, first sensors are arranged on the stationary part of the wheel bearing in order to measure the forces acting in the wheel bearing. In addition, the currently acting braking forces are continuously determined by means of the second sensors, which are arranged on support members 6 for the disk-brake caliper. During unbraked travel, conclusions can be drawn directly on the forces acting between the road and the tire from the measurement results from the first sensors. During braking, the support forces of the brake disk are calculated from the measured forces in the wheel bearing in order to arrive at the currently acting forces between the road and the tire.)
Thus, Ulrich discloses the assembly for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Hofmann teaches wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the further brake shoe.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Hofmann wherein the bearing force is measured at a supporting bearing of the brake shoe, and/or wherein the further bearing force is measured at a further supporting bearing of the 
Furthermore, Harries teaches the assembly to include:
at least one further brake shoe; (see at least [col. 5, line 19-18] Consequently if a proportioning valve controls flow of fluid from cylinder 13 to cylinder 12 in the manner described with reference to FIGS. 1 and 2, the effect of the delay in response of the leading shoe to decrease with master cylinder pressure on the overall performance of the brake, is diminished. AND [col. 6, line 4-15] An alternative method of overcoming the problem of brake drum deflection when using a brake actuator with differential area cylinders, would be to apply brake pressure directly to the larger diameter cylinder controlling the trailing shoe, while applying brake pressure to the smaller diameter cylinder controlling the leading shoe through a compensating limit valve. With this arrangement while the limit valve will cut off the smaller diameter cylinder at a predetermined brake pressure, distortion of the brake drum will cause the pressure in the smaller diameter cylinder to increase at the required reduced rate.)
wherein the bearing force (Fauf) is measured at a leading brake shoe of the drum brake, wherein a further bearing force (Fabi) is measured at a trailing brake shoe of the drum brake, and (see at least [col. 5, line 19-18] Consequently if a proportioning valve controls flow of fluid from cylinder 13 to cylinder 12 in the manner described with reference to FIGS. 1 and 2, the effect of the delay in response of the leading shoe to decrease with master cylinder pressure on the overall performance of the brake, is diminished. AND [col. 6, line 4-15] An alternative method of overcoming the problem of brake drum deflection when using a brake actuator with differential area cylinders, would be to apply brake pressure directly to the larger diameter cylinder controlling the trailing shoe, while applying brake pressure to the smaller diameter cylinder controlling the leading shoe through a compensating limit valve. With this arrangement while the limit valve will cut off the smaller diameter cylinder at a predetermined brake pressure, distortion of the brake drum will cause the pressure in the smaller diameter cylinder to increase at the required reduced rate.)
Thus, Ulrich discloses the assembly for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Harries teaches the bearing force is measured at a leading brake shoe of the drum brake, wherein a further bearing force is measured at a trailing brake shoe of the drum brake.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Harries by measuring the bearing force at a leading brake shoe of the drum brake, wherein a further bearing force is measured at a trailing brake shoe of the drum brake. Doing so allows for specifically recording a bearing force at a specific location on the brake for vehicle assessment.
Furthermore, Mathieu teaches wherein the braking torque (MBr) is calculated based on the bearing force (Fauf) and the further bearing force (Fabi) (see at least [col. 14, line 22-29] The braking torque may also be detected based on the load applied to the Strut 210. In this case, however, a magnitude corresponding to the braking torque produced by one of the two shoes is detected. Therefore, it is necessary to take into consideration the braking torque produced by the other shoe in determining a braking torque produced by the electric drum brake 32.) 
Thus, Ulrich discloses the assembly for determining an operating variable of a drum brake by sensing at least one bearing force of a brake shoe of the drum brake and calculating the operating variable based on the bearing force. Mathieu teaches wherein the braking torque is calculated as a difference between the bearing force and the further bearing force, wherein the difference is multiplied by a predetermined factor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified Ulrich and incorporate the teachings of Mathieu wherein the braking torque is calculated as a difference between the bearing force and the further bearing force, wherein the difference is multiplied by a predetermined factor. Doing so allows for calculating the final braking torque based on the difference of two bearing forces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668